Citation Nr: 1728680	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-29 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee anterior cruciate ligament (ACL) insufficiency. 

2. Entitlement to an initial rating in excess of 10 percent for left knee ACL insufficiency.

3. Entitlement to an initial rating in excess of 10 percent for right knee instability.

4. Entitlement to an initial rating in excess of 10 percent for left knee instability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1987.

The Veteran was afforded a hearing before the undersigned Chief Veterans Law Judge in April 2017.  A transcript of this hearing has been associated with the claims file. 

The issues of entitlement to service connection for neck, low back, hearing loss, and acquired psychiatric disorders have been raised by the record in a February 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his knees have worsened since the December 2012 VA examination.  This contention is supported by the private medical records and his testimony before the Board, which demonstrate increased instability, giving way, and locking.  However, the private evidence is insufficient to make a determination as to the level of disability.  A remand is necessary for a new examination to assess the current severity of the bilateral knee disabilities.

Moreover, in a May 2015 statement, the Veteran indicated that he underwent X-ray and MRI testing on his knees in March and April 2015, respectively.  These records are not associated with the claims file and should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the record to reflect the Veteran's current residency in Tennessee, per his statement received on May 3, 2017. 

2. Provide the Veteran with the necessary authorization forms to obtain any outstanding private treatment records and associate any identified private treatment records with the claims file. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, he must be notified and provided an opportunity to submit such records.

The request should be sent to the address provided by the Veteran in his May 3, 2017 statement.

3. Obtain outstanding VA treatment records from VA Naples Clinic and the Tennessee Valley Healthcare System, to include records from Chattanooga VA Clinic and Murfreesboro VAMC, and associate them with the claims file.  

4. Schedule the Veteran for an examination to assess the severity of his bilateral knee disorders.  The claims file should be presented to the examiner and all necessary tests should be performed.  The examiner should additionally assess pain on both active and passive motion and in weight-bearing and nonweight-bearing.

5. Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and representative with a supplemental statement of the case and allow an appropriate amount of time for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

